Citation Nr: 1702904	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for residuals of a neck injury.


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987 and from March 1987 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for residuals of a neck injury is decided.  Specifically, a VA examination is necessary to determine the nature and etiology of any current neck disability associated with the purported in-service neck injury. 

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159 (c)(4), 3.326(a) (2016).  An examination is required when there is evidence the Veteran has a current disability; evidence that he suffered an event, injury, or disease during service or manifested a disease during its presumptive period thereafter; an indication of a nexus between the aforementioned; and insufficient evidence for adjudication.  McLendon, 20 Vet. App. at 81-84.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  In pertinent part, a veteran's reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

Review of the Veteran's VA treatment records in the present case reveals objective evidence of a current neck disability.  See February 2010 VA magnetic resonance imaging report.  Lay statements also indicate that he may have sustained a neck injury in service by reason of his military occupational specialty (MOS) as a cannon crewman.  See November 2010 Correspondence and DD-214.  Correspondingly, he has reported that his chronic neck pain existed since service.  See June 2009 VAMC records.  Although the available service treatment records (STRs) fail to show any in-service treatment for a neck injury, the Board finds the Veteran credible to attest to the circumstances of injuring his neck in-service and competent to describe his symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) & Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet.App. 465, 469 (1994)) (Fed. Cir. 2007)--"[l]ay testimony is competent...to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'").  In light of this evidence, the low threshold for establishing a nexus between current disability and service is met.  

Furthermore, to date, no VA medical examination or VA medical opinion has been provided to the Veteran.  There are also no other medical nexus opinions of record.  As such, the Board finds that there is insufficient medical evidence to decide the issue of entitlement to service connection for residuals a neck injury.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).  Thus, the elements of McLendon are met.  Accordingly, a VA examination is warranted to determine the nature and etiology of the Veteran's neck disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Then, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed neck disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  

After considering the pertinent information in the record, the VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed disability is related to active service (e.g., is consistent with the Veteran's reports of an in-service neck injury) or had its onset within one year of service separation. 
If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.

4.  After the requested development has been completed, the RO shall review and adjudicate the claim on appeal.  If the decision is adverse to the Veteran, he shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond. 

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt 



(CONTINUED ON NEXT PAGE)
treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

